Citation Nr: 1728770	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-42 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for weakness in the legs, to include as secondary to a service-connected neck disability.

2.  Entitlement to service connection for asthma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina. 

4.  Entitlement to service connection for depression. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a neck disability prior to September 7, 2010, and to a disability rating in excess of 20 percent thereafter.

6.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity nerve impairment. 

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2011, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  

These issues were before the Board in May 2015 when they were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The asthma, prostate cancer and for left upper extremity nerve impairment issues are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's asthma was not manifested in service, and the preponderance of the evidence is against a finding that it is related to his service, to include as due to exposure to contaminated drinking water therein.

2.  The Veteran's prostate cancer was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is related to his service, to include as due to exposure to contaminated drinking water therein.

3.  The left upper extremity nerve impairment is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an initial rating in excess of 20 percent for left upper extremity nerve impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8511 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).   The left upper extremity appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).  In addition, an October 2008 letter contained the notice necessary regarding the asthma and prostate cancer claims.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA, private and Social Security Administration (SSA) post-service treatment records have been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claims.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions were obtained for his claims.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was provided testimony at a hearing before the undersigned in 2014.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Finally, there must be compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a May 2015 remand, the Board directed that the Veteran be scheduled for VA examinations that addressed service connection for asthma and prostate cancer, and the severity of left upper extremity neuropathy.  These examinations were accomplished in 2015, as discussed in more detail below.  Accordingly, the Board finds compliance with prior remand.  See Stegall, 11 Vet. App. at 271.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claims decided herein.

II.  Service Connection for Asthma and Prostate Cancer

The Veteran contends he has asthma and prostate cancer due related to service, to include his exposure to contaminated drinking water at Camp Lejeune.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (including malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride (VC), and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' (NAS)'s National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects").  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  VA subsequently added non-Hodgkin's lymphoma to the list of diseases associated with exposure to contaminated water at Camp Lejeune.  In September 2016, based on the conclusions of scientific authorities, VA published a proposed regulation to establish a presumption of service connection for eight diseases associated with exposure to contaminated water at Camp Lejeune: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (proposed Sept. 9, 2016). 

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran now has prostate cancer residuals and asthma.  His STRs show he served at Camp Lejeune in 1981 and 1982.  Accordingly, his exposure to contaminated drinking water at Camp Lejeune is conceded.  The critical question remaining is whether there is competent evidence of a nexus between his service, to include his exposure to contaminated drinking water therein, and the prostate cancer and/or asthma.

Regarding prostate cancer, there is no evidence, or allegation, that prostate cancer was manifested in service or in the first post-service year.  Prostate cancer was not diagnosed until biopsy in 2007, more than 14 years after service.  See June 2007 VA treatment records.  Consequently, service connection on the basis that such disability became manifest in service and persisted or on a presumptive basis (for a malignant tumor as chronic disease under 38 U.S.C.A. § 1112 ) is not warranted.

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's prostate cancer may somehow otherwise be related to his remote service.

The medical evidence of record indicates that the Veteran's prostate cancer is not related to active service, to include presumed exposure to toxins at Camp Lejeune.  A December 2015 VA Prostate Cancer Disability Benefits Questionnaire (DBQ) notes that, after reviewing the claims file and examining the Veteran , the examiner provided an opinion that prostate cancer is unrelated to active service.  The examiner provided supporting explanations with reference to the evidence in the file.  In this regard, the examiner noted that the Veteran was treated for prostate cancer in 2007 and is currently in remission.  The examiner stated that the Veteran's STRs are negative for findings related to prostate cancer.  The examiner further stated , "Prostate cancer is not listed as one of the presumptive illnesses caused by exposure to Camp Lejeune drinking water that was contaminated by with volatile organic compounds"  In a December 2015 VA Medical Opinion DBQ, the examiner stated:

The veteran served in the USMC from January 1979 until January 1983.  The service treatment records do not document any findings of prostate cancer until 2007 which is 14 years post military service.  Prostate cancer is not listed in the literature as one of the 15 presumptive illnesses caused by exposure to Camp Lejeune drinking water that was contaminated with volatile organic compounds.  Veteran's PSA as of November 2013 was 0.32, Cancer is currently in remission.  It is less likely than not that veteran's prostate cancer began during active service as he was diagnosed 14 years post discharge and the service treatment records do not document any treatments or diagnosis of prostate cancer. 

The Board accords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  There are no medical opinions to the contrary.

Regarding asthma, the Veteran was first diagnosed with this disability in the mid 1990's.  (May 2001 private and July 2001 VA treatment records note a history of asthma since 1996.  January 2008 treatment records note a history of  asthma since 1994.  Available VA and private medical records dated from 1998 to July 1993 are negative for any history, complaints, or findings related to asthma.  While a 2007 private treatment record notes that the Veteran reported a history of asthma since age 15, the medical evidence does not support this assertion.  Notably, STRs are negative for any asthma treatment and other history provided by the Veteran and his physicians note an onset in the 1990's.) 

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's prostate cancer may somehow otherwise be related to his remote service.

The medical evidence of record indicates that the Veteran's asthma is not related to active service, to include presumed exposure to toxins at Camp Lejeune.  A December 2015 VA Respiratory Conditions DBQ notes that, after reviewing the claims file and examining the Veteran, the examiner provided an opinion that asthma is unrelated to active service.  The examiner provided supporting explanations with reference to the evidence in the file.  In this regard, the examiner noted that while the Veteran currently has asthma, this disability was diagnosed many years after service.  In a December 2015 VA Medical Opinion DBQ, the examiner stated that asthma was less likely than not (less than 50%
probability) incurred in or caused by in-service injury, event or illness.  The examiner stated that STRs dated in August 1982 note that: 

the veteran was seen for complaints of recurrent hayfever and sinus congestion in youth and states he has been given several types of tablets without relief in the past and only receives relief from primitine mist tabs.  Provider ordered medication and veteran was told to return to the clinic if symptoms persist.  Asthma diagnosis is based on several factors, including a detailed medical history, a physical exam, symptoms, and overall health and test results.  Even though the assessment is Asthma, there are no supporting tests to confirm the diagnosis such as PFTs, challenge test, Chest X-RAY etc which would say to an oncoming provider that the veteran may have already been diagnosed with Asthma pre-military service based on the current evidence.  The STRs are silent after that one visit in August of 1982.  There are no other treatments noted during the service.  The veteran has had many emergency room visits and hospitalizations beginning in the 90's almost 10 years post military service related to exacerbations of Asthma.  It is documented that these frequent exacerbations are caused by abuse of tobacco and ongoing use and abuse of alcohol.  It is also noted in the records from Spectrum Health in Grand Rapids Michigan in 2007, veteran stated in his history that he has had asthma since the age of 15 which supports why a full work up was not completed before a diagnosis of Asthma was given.  If the veteran had Asthma pre-military as noted in the medical records it is less likely that he obtained bronchial asthma from contaminated water from Camp Lejeune. Bronchial Asthma is not one of the presumptive illnesses related to Camp Lejeune. Therefore it is less likely than not that the veteran's Asthma was caused during his service in the military while at Camp Lejeune. 

The Board has considered the Veteran's own assertions that his prostate cancer and asthma are due to contaminated water exposure.  Because he is a layperson, he is not competent to opine regarding the etiology of these disabilities, as that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the Board concludes the preponderance of the evidence is against the claims of service connection for prostate cancer and asthma, and that the appeal in these matters must be denied.

III.  Initial Rating for Left Upper Extremity Nerve Impairment

The Veteran seeks a higher initial rating for left upper extremity nerve impairment.  Again, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  Gonzales, supra.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Under 38 C.F.R. § 4.1, each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  Under 38 C.F.R. § 4.2, medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Moreover, 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126. 

Diagnostic Code 8511 provides ratings for paralysis of the middle radicular group of nerves.  Under Diagnostic Code 8511, for both the major and minor arms, mild incomplete paralysis warrants a 20 percent evaluation.  Moderate incomplete paralysis warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Severe incomplete paralysis warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Complete paralysis, adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected warrants a 60 percent rating for the minor arm and 70 percent rating for the major arm.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

Diagnostic Code 8513 provides ratings for paralysis of all radicular nerve groups.  Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis of the minor and major upper extremity.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the minor upper extremity and a 40 percent rating is assigned for moderate incomplete paralysis of the major upper extremity.  A 60 percent rating is warranted for severe incomplete paralysis of the minor extremity and an 80 percent rating is warranted for severe incomplete paralysis of the major extremity.  Complete paralysis is rated 80 percent disabling for the minor upper extremity and 90 percent disabling for the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, STRs note that the Veteran is right handed.  He was treated for neck strain in service.  Following service, he underwent a cervical laminectomy in 2008.  An October 2011 rating decision awarded service connection for left (minor) upper extremity neuropathy secondary to service-connected neck disability and assigned a 20 percent rating, effective September 7, 2010.

A December 2010 VA examination report notes the Veteran's complaints of neck pain and paresthesia in his arm and numbness in the 4th and 5th fingers of his left hand.  Upon examination, there was no evidence of guarding, weakness, loss of muscle tone or atrophy of the left arm.  Neurological examination revealed that the cervical spine sensory function was impaired, but there was no motor weakness.  There was a C6 sensory deficit of left lateral forearm.  The left upper extremity reflexes revealed absent biceps jerk and triceps jerk. The upper extremities showed no sign of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were signs of cervical intervertebral disc syndrome; the most likely peripheral nerves affected were the subscapular nerve and the ulnar nerve.  

Outpatient treatment records dated from 2010 to 2014 note the Veteran's ongoing complaints of neck pain with radiation to the left upper extremity.

During a June 2014 Board hearing, the Veteran testified that he had numbness and swelling in his left arm.  He reported problems gripping things in his left hand.

A December 2015 VA Neck Conditions DBQ notes the Veteran's report of having no feeling in the left ring and pinky fingers.  On examination, muscle strength and reflexes were normal in the left upper extremity.  There was no muscle atrophy.  Decreased sensation of the hand/fingers (C6-8) was noted; there was normal sensation of the shoulders and forearm.  The examiner stated that the Veteran had no radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted that while there was some decreased sensation noted to hands and fingers, there was no cervical radiculopathy noted during the examination; the examiner opined that the Veteran's service-connected disability had no functional impact on his employability and daily activities.

The evidence does not show that the Veteran's left upper extremity radiculopathy manifests symptoms productive of moderate incomplete paralysis of the affected nerves.  The 2010 and 2015 VA examinations showed muscle strength was normal and muscle atrophy was not present.  While biceps and triceps reflexes were absent in 2010, they were normal in 2015.  Sensory perception was decreased in the hand and fingers but the 2015 examiner determined that the Veteran had no radiculopathy.  The 2015 examiner further opined that the Veteran was generally able to perform activities of daily living and employment.  The Board finds that the Veteran's reported symptoms and his clinical presentation reflected in the examination reports are most accurately described as representing no more than mild incomplete paralysis.  As such, the next-higher rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which a higher rating could be assigned for the appellant's left upper extremity nerve impairment.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has also considered the Veteran's statements and sworn testimony that he is entitled to a higher rating due to numbness and decreased grip.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, his upper neuropathy pathologies are not the type of disorder that a lay person can provide competent evidence as to the degree of severity for VA purposes. 

Thus, the evidence as a whole does not demonstrate left upper extremity nerve impairment that more nearly approximates more than mild incomplete paralysis of the affected nerves.  See 38 C.F.R. § 4.124a  

In sum, a schedular rating in excess of 20 percent is not warranted for the appellant's left upper extremity nerve impairment.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's left upper extremity nerve impairment is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for service-connected left upper extremity nerve impairment is inadequate.  The Veteran's symptoms of xxx are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted in this case.


ORDER

Service connection for asthma is denied.

Service connection for prostate cancer is denied.

An initial disability rating in excess of 20 percent for left upper extremity nerve impairment is denied.


REMAND

Service Connection for Depression

The Board remanded the depression claim in May 2015 for the AOJ to provide a statement of the case (SOC) on this issue.  (In this regard, the Veteran submitted a timely May 2014 notice of disagreement with an April 2014 rating decision that denied service connection for depression.)   See Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the claims file does not show that an SOC has been issued yet.  Thus, the Board finds that remand for issuance of an SOC for compliance with the May 2015 remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Service Connection for Weakness in the Legs

The Board remanded the leg weakness claim in May 2015 for an examination and etiology opinion.  Specifically, the Board noted that an examination was needed to determine if the Veteran's weakness of the lower extremities is a neurological manifestation of his service-connected neck or low back disabilities.  Thereafter, the Veteran underwent a VA Neck examination in November 2015; the examination report does not address the Veteran's complaints of leg weakness.  Additionally, no medical opinion regarding the relationship between complaints of leg weakness and service-connected low back disability was obtained.  (The Board acknowledges that a November 2016 rating decision awarded service connection for sciatica of the right lower extremity secondary to service-connected low back disability.  However, it is not clear that this award addresses all the Veteran's contentions regarding his leg weakness.  Furthermore, left leg weakness secondary to low back disability was not readjudicated in an October 2016 SSOC.)  On remand, the requested medical opinion should be obtained and the claim should be readjudicated.

Rating for Neck Disability

Further development of the issue of entitlement to higher initial evaluation for service-connected neck disability is required.  The Veteran was most recently provided a VA orthopedic examination of the neck in December 2015.  The Board finds this examination to be inadequate for rating purposes.  Although the VA examiner noted range of motion findings, it is not clear whether this was active or passive range of motion, in weight bearing or nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  After up-to-date treatment records are obtained, a new VA examination should be scheduled.

TDIU 

With regard to the issues of entitlement to TDIU, the service connection and increased rating claims being remanded herein are inextricably intertwined with this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The service connection and increased rating issues must be addressed by the AOJ before the Board renders a decision on the TDIU issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all pertinent outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant, outstanding medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of the Veteran's service-connected neck disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examination must be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the cervical spine.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing must be noted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the etiology of any disability manifested by weakness in the legs.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner should provide the following opinions.  Is it at least as likely as not (50 percent probability or more) any current or recent disability manifested by weakness in the right leg or left leg: 

1) had its onset in active service; 

2) is otherwise related to active service; 

3) is caused by service-connected neck disability and/or service-connected low back disability; and 

4) is aggravated by service-connected neck disability and/or service-connected low back disability?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271(1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

8.  Issue a statement of the case concerning the issue of entitlement to service connection for depression.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302 (b) (2016).


The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


